NUMBER 13-18-00366-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

LEONARD ALVAREZ, INDIVIDUALLY,                                    APPELLANT,
AND AS NEXT FRIEND OF CASEY
ALVAREZ, MINOR CHILD,

                                        v.

BROOKE R. SALAZAR-DAVIS,
INDIVIDUALLY AND IKE DAVIS JR.,
INDIVIDUALLY, AND AS NEXT FRIEND
OF GABRIEL DAVIS, MINOR CHILD,                                    APPELLEES.


                  On appeal from the 24th District Court
                       of Victoria County, Texas.


                      ORDER ABATING APPEAL
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      Currently before the Court is appellant’s opposed motion to abate premature

appeal. Appellant states the motion for summary judgment granted on April 24, 2018
did not dispose of all claims and is not final and appealable. Appellant has filed a motion

with the trial court to sever and abate the remaining claim against appellees and a hearing

on the motion is scheduled for September 11, 2018.

       Texas Rule of Appellate Procedure 27.2 provides that appellate courts “may allow

an appealed order that is not final to be modified so as to be made final and may allow

the modified order and all proceedings relating to it to be included in a supplemental

record.” TEX. R. APP. P. 27.1. Accordingly, we grant appellant’s motion and ABATE the

appeal. Appellant shall, within 60 days after the date of this order, take action to cure

the jurisdictional defect and to file a supplemental clerk's record containing a severance

of the remaining claims against appellees. If such supplemental clerk's record is not filed

in this Court, we will dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3.

       It is so ORDERED.

                                                         PER CURIAM

Delivered and filed the
4th day of September, 2018.




                                             2